Citation Nr: 1015325	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to a service-connected 
left shoulder disability.

3.  Entitlement to service connection for a neck condition, 
to include as secondary to a service-connected left shoulder 
disability.

4.  Entitlement to service connection for a nerve condition, 
to include as secondary to a service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

This appeal was previously before the Board in May 2009, when 
it was remanded in order for the Veteran to be afforded an 
opportunity to appear at a Travel Board hearing.  The record 
reflects that the Veteran was scheduled for a Board hearing 
in June 2009; however, he failed to appear for that hearing 
and provided no explanation for his absence.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C. F. R. § 
20.704(d).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the Veteran was examined for VA purposes in 
connection with his claim for an increased rating for 
service-connected left shoulder disability in March 2005, 5 
years ago.  In view of this, a more current evaluation should 
be conducted to ascertain the current nature, extent and 
severity of his service-connected left shoulder disability.

With respect to the service connection claims on appeal, the 
Board initially notes that the record does not reflect, and 
the Veteran does not contend, that he had any right shoulder, 
neck, or nerve disorder during service.  Rather, he asserts 
that these claimed disorders are secondary to this service-
connected left shoulder disability.  

With respect to a right shoulder disorder, VA treatment 
records reveal a diagnosis of a right rotator cuff tear 
following a work-related accident in 2004.  Subsequent VA 
treatment records reflect an X-ray finding of degenerative 
joint disease of the shoulders in 2006.  

Regarding a neck disorder, a 1991 VA radiology report 
indicates that the Veteran "fell 20 feet," and a finding of 
slight straightening of the cervical spine, possibly due to 
muscle spasms.  Subsequent VA treatment records reveal 
continued complaints of neck pain, and that the Veteran 
injured his back again during the 2004 work-related accident.  
A 2005 MRI of the cervical spine showed disc osteophyte 
complex, causing right-sided neural foraminal stenosis, 
resulting in radiating pain to the right arm and shoulder. 

As to a nerve disorder, VA treatment records, dated in 1992 
and 1993, show the Veteran reported left hand pain and 
numbness; however no clinical diagnosis was provided.  As 
mentioned, subsequent VA treatment records show complaints of 
right hand pain, which has been attributed to the Veteran's 
cervical spine disorder.

Based on the foregoing, the medical evidence of record is 
insufficient for the Board to make a decision regarding these 
claims.  The Veteran should be afforded a VA examination in 
order to determine whether any diagnosed right shoulder 
disorder, neck disorder, or nerve disorder is caused or 
aggravated by his service-connected left shoulder disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, it appears that the Veteran receives regular 
treatment at the VA Medical Center (VAMC) in Mountain Home, 
Tennessee.  On remand, updated treatment records should be 
obtained.




Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's treatment records from the 
VAMC in Mountain Home, Tennessee dated 
since February 2007.  All efforts to 
obtain these records, and any negative 
response, should be fully documented in 
the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected left shoulder 
disability, as well as the nature and 
etiology of any diagnosed right 
shoulder disorder, neck disorder, and 
nerve disorder.  The examiner should 
review the claims file, including this 
remand, in conjunction with the 
examination, and such review should be 
noted in the examination report.  

The examiner should determine all 
present manifestations of the service-
connected left shoulder disability, 
including musculoskeletal and 
neurological. To this end, all 
indicated tests, including X-rays and 
range of motion studies, should be 
performed.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
shoulder.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the Veteran 
experiences additional functional loss 
of the left shoulder due to pain and/or 
due to any other symptoms including 
during flare-ups and/or repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of degrees of 
limitation of motion.

Additionally, the examiner is asked to 
determine whether any diagnosed right 
shoulder disorder, neck disorder, or 
nerve disorder is caused or aggravated 
by the Veteran's service-connected left 
shoulder disability.  In rendering the 
requested opinion, the examiner is 
specifically directed to consider and 
address the evidence reflecting 
injuries to the neck in 1991 and 2004, 
and injury to the right shoulder in 
2004.

All opinions expressed should be 
supported by a complete rationale.  If 
the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot 
be made without resorting to 
speculation.  

3.	After completing the requested actions, 
the RO should readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


